DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-15, 21, and 22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gambino US 2002/073855.
Regarding claim 1, Gambino discloses support structure configured to support edible materials comprising: a top portion (portion of 22 encircled by 32) a bottom portion (portion of 24 encircled by 30), wherein both the top portion and the bottom portion each include at least one indentation (cavities 26 and 28) extending adjacent a majority of an outer perimeter of both the top portion and the bottom portion and both the top portion and the bottom portion include at least one support panel (portion of 22 on which 42 are formed and portion of 24 on which 38 are formed) extending from the at least one indentation (cavities 26, 28) (Figs. 1, 4), and both the at least one indentation and the at least one support panel are configured to receive an edible material (batter) ([0021], [0022]).


    PNG
    media_image1.png
    989
    1270
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    935
    1460
    media_image2.png
    Greyscale

Regarding claim 3 and 4, Gambino discloses that the top and bottom portions together are in the shape of a box, and that the box is in the shape of one of a square and a rectangle (walls 30, 32, 208, 220 can be changed to a square shape, a rectangular shape) ([0033]). 
Regarding claim 6, Gambino discloses that the top portion includes at least one raised edge (wall 32) (Figs. 1, 4, [0020])
Regarding claim 7, Gambino discloses that the support panel (portion of 22 on which 42 are formed) extends across a majority of the top portion (portion of 22 encircled by 32 including portion on which 32 is formed) (Figs. 1, 4, [0020]).
Regarding claim 8, Gambino discloses that the support panel (portion of 22 on which 42 is formed) and the at least one raised edge (32) define the at least one indentation (cavity 26) of the top portion (Fig. 1, 4, [0020]).
Regarding claim 9, Gambino discloses that the bottom portion (portion of 24 encircled by 30 including portion on which 30 is formed) includes at least one raised edge (30) (Figs. 1, 4, [0021])
Regarding claim 10, Gambino discloses that the support panel (portion of 24 on which 38 are formed) and the at least one raised edge (30) define the at least one indentation (cavity 28) of the bottom portion (Figs. 1, 4)
Regarding claim 11, Gambino discloses that the at least one indentation of the bottom portion is a channel (cavity 28) (Figs. 1, 4, [0021])
Regarding claim 12, Gambino discloses that the at least one indentation of the top portion is a channel (cavity 26) (Figs. 1, 4, [0020]).
Regarding claim 21, Gambino discloses that the at least one support panel has a vertical component (38/42) (Fig. 1, 4)
Regarding claim 22, Gambino discloses that the at least one indentation (cavities 26, 28) spans a length (circumference) of the at least one support panel (portion of 22 on which 42 are formed and portion of 24 on which 38 are formed) (Fig. 1).

Regarding claim 1, Gambino discloses a support structure configured to support edible materials comprising: a top portion (portion of 202 encircled by 208) a bottom portion (portion of 204 encircled by 220), wherein both the top portion and the bottom portion each include at least one indentation (cavities 206 and 218) extending adjacent a majority of an outer perimeter of both the top portion and the bottom portion and both the top portion and the bottom portion include at least one support panel (portion of 202 encircled by 212 and portion of 204 encircled by 222) extending from the at least one 
Regarding claim 13, Gambino discloses that the top portion (portion of 202 encircled by 208) further includes a bottom edge (first raised portion 212) extending downward from at least a portion of the support panel (portion of 202 encircled by 212) (Fig. 5, [0031])
Regarding claim 14, Gambino discloses that the bottom edge (first raised portion 212) and the support panel (portion of 202 encircled by 212) define the at least one indentation (cavity 206) of the top portion (Fig. 5, [0031]).
Regarding claim 15, Gambino discloses that the bottom portion (portion of 204 encircled by 220) further includes a raised edge (222) extending upward from at least a portion of the support panel (portion of 204 encircled by 222), the support panel and the raised edge defining the at least one indentation (cavity 218) of the bottom portion.
Regarding claim 21, Gambino discloses that the at least one support panel has a vertical component (214/224) (Fig. 5).
Regarding claim 22, Gambino discloses that the at least one indentation (cavities 206, 218) spans a length (circumference) of the at least one support panel (portion of 204 encircled by 222 and portion of 202 encircled by 212) (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gambino US 2002/0073855. 
Regarding claim 2, claim 2 differs from Gambino in the recitation that wherein the top portion and the bottom portion together are in the shape of a house. However Gambino teaches that the shape of walls 30, 32, 208, 220 can be changed to produce any shape of a filled waffle ([0033]). Further the modification of the top and bottom portions to be a different shape while retaining the same function is seen to be an obvious modification, since examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients include changes in shape (MPEP 2144.04.IV.A, 2144.IV.B).
Regarding claim 5, claim 5 differs from Gambino in the recitation that the top and bottom portions are in the shape of a heart. However Gambino teaches that the shape of walls 30, 32, 208, 220 can be changed to produce any shape of a filled waffle ([0033]). Further, the modification of the top and bottom portions to be a different shape while retaining the same function is seen to be an obvious modification, since examples directed to various common practices which the court has held normally require only .
Claims 16, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gambino US 2002/0073855 in view of Hall US 0694745.
Regarding claim 16, claim 16 differs from Gambino in the recitation that the top portion further includes at least one raised edge extending upward from the support panel. 
Hall discloses a support structure configured to support edible materials with a top portion (21) that includes at least one raised edge (20) extending upward from the support panel in order to provide an edge for the support structure to rest. It would have been obvious to one of ordinary skill in the art to modify Gambio such that the top portion further includes at least one raised edge extending upward from the support panel as taught by Hall in order to provide a support structure for the support structure to rest on. 
Regarding claim 17, Gambino in view of Hall discloses that the at least one indentation of the top portion (portion of 202 encircled by 208) includes a first indentation and a second indentation, the first indentation being defined by the support panel (21) and the at least one raised edge (20) (‘745, Fig. 1, 3), the second indentation (cavity 206) being defined by the bottom edge (212) and the support panel of the top portion (portion of 202 encircled by 212) (‘855, Fig. 5, [0031]).
Regarding claim 23, Gambino discloses that at least one indentation of the bottom portion (cavity 28) faces upwardly. Claim 23 differs from Gambino in the 
Hall discloses a support structure configured to support edible materials with a bottom portion (21) that includes an indentation that extends adjacent a majority of the outer perimeter of the bottom portion and faces downwardly (Fig. 1, 3) it would have been obvious to one of ordinary skill in the art to modify Gambino such that the at least one indentation of the bottom portion includes a plurality of indentations and a second indentation of the plurality of indentations faces downwardly as taught by Hall in order to provide an additional support structure for the support structure to rest.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered, however a new grounds of rejection has been made in view of Gambino. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Green US 2,775,523 discloses a support structure for edible materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792